OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified with costs to plaintiffs, plaintiffs’ motion for partial summary judgment granted on the first, second and *615third causes of action as to liability for wrongful eviction and case remitted to Supreme Court, New York County, for the reasons stated in the dissenting memorandum by Justice E. Leo Milonas at the Appellate Division (98 AD2d 657, 658), and for further proceedings in accordance with that dissenting memorandum; and, as so modified, order affirmed. Question certified answered in the negative.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.